Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 September 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No. 28
My dearest Friend
St. Petersburg Septbr: 2 1814

I was so fortunate as to recieve your No 25 on Wednesday which was the day in course but as it was the first time I mention it as something extraordinary I shall certainly be very cautious as you request about your letters—
I cannot help smiling at your affected difficulty about filling a sheet of Paper and were it possible that a compliment from your wife could have any value I should almost imagine it was written with that intention but you are too well acquainted with her total want of ability to compliment and likewise gracefully and likewise too well aware of the great difficulty there must be in complimenting that excellence which is already above praise—
Your time will now be so much occupied that I cannot flatter myself with the hope of hearing from you so often but I trust at all events your absence cannot now continue much longer and I will indulge myself in the anticipation of your return here we hear of nothing but continued hostility and every body that I see tells me that we are to have no Peace in this case at least we must hope that whatever is, is best, but I fear we have a terrible struggle to make before the thing will be decided.
I cannot concieve how it is possible that the letters containing the news of Mr Smith appointment should have been lost, much less that Mr. Gallatin should not have known the circumstance. I am rejoiced to hear it, on your account, as you were always uneasy about it, and it appeared singular, that the Government should have so totally neglected to have taken any notice of it. I shall not be at all surprized at his returning here: I believe he will prefer any place to home entre nous I do not think it would be the most fortunate thing for him in the World he needs a more active employment to make him happy
Mr. H. I suppose has no more bad news to tell us I have not seen him since the last Sunday when he came with the last budget which I wrote you Mr. Platzman is his authority generally his information is probably from Lord Castlereah himself. apropos of his Lordship he is no favorite with the Great Man who has openly expressed his disatisfaction at his conduct and measures; and that in an english society, much to their astonishment, and disapprobation.
Mr. Charles who is very well, had the honour of breakfasting with the Emperor, at Mrs. Krehmers his Majesty asked after you. he is frequently in our neighbourhood but I have never yet had the honour of seeing him pass he more simple in his appearance than ever and frequently appears en Frack.
Mrs. Fisher is with me on a visit she is mild and pleasant and I retract some of my former opinions
Adieu as I am really and sincerely embarrassed to fill a sheet of Paper I shall close my letter I hate anything that looks spun out merely for the sake of writing I will therefore only repeat the oft told truth of my remain most sincerely and affectionately yours
L. C. Adams
P.S. Mr. George must be a most forward chap. John has in this the advantage, for much more is expected from a great Boy, than from a little one—I forget the number of my letters—Adieu

